Citation Nr: 1038386	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  08-30 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material has been received in order to reopen 
a claim of entitlement to service connection for a scar above the 
left eye.

2.  Entitlement to service connection for residuals of a head 
injury, to include a scar above the left eye.

3.  Entitlement to service connection for residuals of a right 
foot injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to July 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The Board observes that service connection for a scar above the 
left eye was previously denied in an August 2004 rating decision.  
However, in connection with the Veteran's current claim, he 
alleges that he incurred an in-service head injury that resulted 
in headaches, vision problems, and a drooping left eyelid in 
addition to a scar above his left eye.  The United States Court 
of Appeals for the Federal Circuit has held that, for purposes of 
determining whether a new claim has been submitted under 38 
U.S.C.A. § 7104(b), the "factual basis" of a service connection 
claim is the Veteran's disease or injury, rather than the 
symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).  Therefore, the Board finds that new and 
material evidence is required to reopen the Veteran's claim of 
entitlement to service connection for a scar above the left eye.  
However, in light of the Board's decision to reopen such claim 
herein, the Board has recharacterized the issue regarding the 
merits of the Veteran's claim of entitlement to service 
connection for a scar above the left eye as entitlement to 
service connection for residuals of a head injury, to include a 
scar above the left eye. 

In connection with this appeal, the Veteran testified at a 
personal hearing before a Decision Review Officer (DRO) in 
December 2008 and the undersigned Veterans Law Judge sitting at 
the RO in June 2010; transcripts of both hearings are associated 
with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The merits of the issues of entitlement to service connection for 
residuals of a head injury and residuals of a right foot injury 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  In a final decision issued in August 2004, the RO denied 
service connection for a scar above the left eye.

2.  Evidence added to the record since the final August 2004 RO 
denial is not cumulative or redundant of the evidence of record 
at the time of the decision and raises a reasonable possibility 
of substantiating the Veteran's claim for service connection for 
a scar above the left eye.


CONCLUSIONS OF LAW

1.  The August 2004 RO decision that denied service connection 
for a scar above the left eye is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [(2010)].

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a scar above the 
left eye.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board's decision to reopen the Veteran's claim of entitlement 
to service connection for a scar above the left eye is completely 
favorable and, in that regard, no further action is required to 
comply with the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations.  Consideration of the merits of the 
Veteran's claim is deferred, however, pending additional 
development consistent with the VCAA.

The Veteran contends that, while serving on active duty, he 
suffered a head injury and received a cut above his left eye.  He 
alleges that he currently has a scar as a result of such injury 
and, therefore, service connection is warranted.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of 
a current disability; evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See 
also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In an August 2004 rating decision, the RO denied service 
connection for a scar above the left eye.  Specifically, the RO 
determined that the evidence of record, to include service 
treatment and personnel records, post-service records from Dr. 
Starkey, and the Veteran's statements, failed to show that a scar 
above the left eye occurred in or was caused by service.  The RO 
noted that the Veteran's service treatment records, to include 
his separation examination, did not show any complaints, 
treatment, or diagnoses referable to a scar above the left eye or 
that he suffered an injury that would have resulted in a scar.  
Therefore, the RO denied service connection for a scar above the 
left eye.

Rating actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of an RO decision to initiate an appeal by 
filing a notice of disagreement with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 
3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In August 2004, the Veteran was advised of the decision and his 
appellate rights.  No further communication regarding his claim 
of entitlement to service connection for a scar above the left 
eye was received until August 2007, when VA received his 
application to reopen such claim, which he characterized as 
entitlement to service connection for residuals of a head injury.  
Therefore, the August 2004 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) 
[(2010)].

Generally, a claim which has been denied in an unappealed Board 
decision or an unappealed RO decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides that 
if new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. 
§ 3.156(a) have been made.  These changes apply to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (August 29, 2001).  As the Veteran filed his application 
to reopen his claim of entitlement to service connection for a 
scar above the left eye in August 2007, the definition of new and 
material evidence effective August 29, 2001, found at 38 C.F.R. § 
3.156(a), applies in this case.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the August 2004 rating decision, evidence demonstrating 
that the Veteran suffered an in-service head injury has been 
received.  Specifically, he has offered competent and credible 
testimony at his DRO and Board hearings that he was accidently 
hit during a fight between other servicemembers and struck his 
head on the deck, which resulted in a cut above his left eye.  
Additionally, an August 2007 statement from a fellow 
servicemember, J.D., has been received, which corroborates the 
Veteran's description of his in-service head injury.  Therefore, 
the Board concludes that the evidence received since the prior 
final denial is new in that it was not previously of record.  It 
is material because it relates to an unestablished fact necessary 
to substantiate the Veteran's claim.  Specifically, the newly 
received evidence reflects that he suffered an in-service head 
injury.  Therefore, the Board finds that the new evidence tends 
to prove a previously unestablished fact necessary to 
substantiate the underlying claim of service connection for a 
scar above the left eye.  Consequently, the newly received 
evidence raises a reasonable possibility of substantiating the 
Veteran's claim.  Accordingly, the claim of entitlement to 
service connection for a scar above the left eye is reopened.


ORDER

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for a scar 
above the left eye is granted.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's service 
connection claims so that he is afforded every possible 
consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board initially finds that a remand is necessary in order to 
obtain outstanding treatment records.  In this regard, the 
Veteran has identified various private physicians who have 
treated him over the years for his claimed disabilities; however, 
he indicated in a May 2008 statement and at his hearings that 
majority of the records have been destroyed or are otherwise 
unavailable.  However, it appears that records from Dr. Starkey, 
Elmore Memorial Hospital or Medical Center, Dr. Roser at Elks 
Rehabilitation Center, and Elks Regional Hospital may be 
available.  Additionally, the record shows that the Veteran 
receives treatment at the Boise, Idaho, VA Medical Center.  
Therefore, on remand, the Veteran should be requested to identify 
any additional outstanding treatment records for his claimed 
residuals of head and right foot injuries and, thereafter, all 
identified records, to include those dated from March 2008 to the 
present from the Boise VA Medical Center, should be obtained for 
consideration in the Veteran's appeal.  

The Board further concludes that a remand is necessary in order 
to afford the Veteran appropriate VA examinations so as to 
determine the current nature and etiology of his residuals of 
injuries to the head and right foot.  

Relevant to the Veteran's claimed residuals of a head injury, 
while his service treatment records are negative for such an 
injury, he has testified competently and credibly that he was 
accidently hit during a fight between other servicemembers and 
struck his head on the deck.  Moreover, an August 2007 statement 
from a fellow servicemember, J.D., corroborates the Veteran's 
description of his in-service head injury.  Specifically, J.D. 
stated that the Veteran was hit from behind and was knocked to 
the deck face first, which resulted in a large gash over his left 
eye and a bruise over his left temple.  The Veteran claims that 
he currently has a scar above his left eye, headaches, vision 
problems, and a drooping left eyelid as a result of such in-
service head injury.  In this regard, post-service treatment 
records reflect diagnoses of myopia, astigmatism, presbyopia, 
cataracts, blepheratis, dermatochalasis, likely macular 
degeneration, facial swelling, drooping of the left eyelid, 
headaches, and vertigo.  Moreover, the Veteran, as a layperson, 
can testify to the presence of a scar and headaches.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when a layperson is competent to identify the medical condition); 
see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); 
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Therefore, as 
there is competent and credible evidence of an in-service injury, 
along with diagnoses of current disorders, the Board finds that a 
VA examination and medical opinion is required to determine the 
nature and etiology of his claimed residuals of a head injury.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Pertinent to the Veteran's claim of entitlement to service 
connection for residuals of a right foot disorder, his service 
treatment records reflect that, in September 1951, he was treated 
for a simple fracture of the right third metatarsal.  Such 
records noted that the Veteran had soft tissue swelling and point 
tenderness over the shaft of the right third metatarsal.  X-rays 
revealed a march fracture of the third metatarsal.  As such, the 
Veteran was placed in a walking plaster without foot piece and 
was discharged to duty 48 hours afterwards.  In light of such in-
service injury, the Veteran was afforded a VA examination in 
January 2008 in order to determine the current nature of his 
right foot disorder.  Following a review of the claims file, a 
physical examination, and X-rays, which showed mild to moderate 
hallux valgus deformity and hammertoe deformities, the examiner 
diagnosed fracture of the right third metatarsal without 
significant residual problems.  Since the time of the VA 
examination, additional post-service treatment records have been 
received.  In this regard, such include a March 2008 X-ray that 
revealed mild scattered degenerative changes and March 2008 
records from Dr. Roser with X-rays that showed a notation of 
Morton's neuroma.  Therefore, in light of the new evidence 
showing additional right foot disorders, the Board finds that the 
Veteran should be afforded another VA examination and medical 
opinion so as to determine the nature and etiology of his claimed 
residuals of a right foot injury.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Request that the Veteran identify any 
outstanding treatment records relevant to his 
claimed residuals of head and right foot 
injuries, to include those from Dr. Starkey, 
Elmore Memorial Hospital or Medical Center, 
Dr. Roser at Elks Rehabilitation Center, and 
Elks Regional Hospital.  After securing any 
necessary authorization from him, obtain all 
identified treatment records, to include 
records from the Boise VA Medical Center 
dated from March 2008 to the present.  All 
reasonable attempts should be made to obtain 
such records.  If any records cannot be 
obtained after reasonable efforts have been 
made, issue a formal determination that such 
records do not exist or that further efforts 
to obtain such records would be futile, which 
should be documented in the claims file.  The 
Veteran must be notified of the attempts made 
and why further attempts would be futile, and 
allowed the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been 
associated with the claims file, the Veteran 
should be afforded an appropriate VA 
examination to determine the current nature 
and etiology of his residuals of a head 
injury.  The claims file, to include a copy of 
this Remand, must be made available to and be 
reviewed by the examiner.  Any indicated 
evaluations, studies, and tests should be 
conducted.  

The examiner should identify all current 
diagnoses of any disorder involving the 
Veteran's head, to include a scar above his 
left eye, headaches, vision problems, and a 
drooping left eyelid.  Thereafter, the 
examiner is requested to offer an opinion as 
to whether it is at least as likely as not 
that any currently diagnosed disorder of the 
Veteran's head is related to his in-service 
head injury or otherwise related to his 
military service.  In this regard, the 
examiner is advised that the Veteran has 
presented competent and credible evidence that 
he was hit from behind and was knocked to the 
deck face first, which resulted in a large 
gash over his left eye and a bruise over his 
left temple at the time.  

In offering any opinion, the examiner must 
consider the full record, to include all 
medical and lay evidence of record, regarding 
the incurrence of the Veteran's residuals of 
a head injury and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

3.  After all outstanding records have been 
associated with the claims file, the Veteran 
should be afforded an appropriate VA 
examination to determine the current nature 
and etiology of his residuals of a right foot 
injury.  The claims file, to include a copy of 
this Remand, must be made available to and be 
reviewed by the examiner.  Any indicated 
evaluations, studies, and tests should be 
conducted.  

The examiner should identify all current 
diagnoses of the Veteran's right foot, to 
include any neurologic disorder.  Thereafter, 
the examiner is requested to offer an opinion 
as to whether it is at least as likely as not 
that any currently diagnosed right foot 
disorder is related to his in-service right 
foot injury as documented in his service 
treatment records or otherwise related to his 
military service.  

In offering any opinion, the examiner must 
consider the full record, to include all 
medical and lay evidence of record, regarding 
the incurrence of the Veteran's residuals of 
a right foot injury and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

4.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's service connection claims 
should be readjudicated based on the entirety 
of the evidence.  If the claims remain 
denied, the Veteran and his representative 
should be issued a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


